           Case 3:19-cv-05257-JD Document 361 Filed 05/18/20 Page 1 of 2




 1   WEIL, GOTSHAL & MANGES LLP                        CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                   Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                       (pzumbro@cravath.com)
     Theodore E. Tsekerides (pro hac vice)             Kevin J. Orsini (pro hac vice)
 3   (theodore.tsekerides@weil.com)                    (korsini@cravath.com)
     Jessica Liou (pro hac vice)                       Omid H. Nasab (pro hac vice)
 4   (jessica.liou@weil.com)                           (onasab@cravath.com)
     Matthew Goren (pro hac vice)                      825 Eighth Avenue
 5   (matthew.goren@weil.com)                          New York, NY 10019
     767 Fifth Avenue                                  Tel: 212 474 1000
 6   New York, NY 10153-0119                           Fax: 212 474 3700
     Tel: 212 310 8000
 7   Fax: 212 310 8007
 8   KELLER BENVENUTTI KIM LLP
     Tobias S. Keller (#151445)
 9   (tkeller@kbkllp.com)
     Peter J. Benvenutti (#60566)
10   (pbenvenutti@kbkllp.com)
     Jane Kim (#298192)
11   (jkim@kbkllp.com)
     650 California Street, Suite 1900
12   San Francisco, CA 94108
     Tel: (415) 496-6723
13   Fax: (415) 636-9251
14   Attorneys for Debtors and Debtors in Possession
15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16                                 SAN FRANCISCO DIVISION
17
      In re:                                       Civil Case No. 19-05257 (JD)
18    PG&E CORPORATION,
                                                   Bankruptcy Case No. 19-30088 (DM)
19             - and -
                                                   Chapter 11
      PACIFIC GAS AND ELECTRIC
20    COMPANY,
                                                   (Lead Case) (Jointly Administered)
21                                Debtors.
                                                   DEBTORS’ STATEMENT
22                                                 CONCERNING PLAN VOTING
                                                   RESULTS
23

24

25

26

27

28
           Case 3:19-cv-05257-JD Document 361 Filed 05/18/20 Page 2 of 2




 1                  PG&E Corporation and Pacific Gas and Electric Company (together, “PG&E” or the
 2   “Debtors”) submit this statement regarding the preliminary results of the vote on the Debtors’
 3   Amended Plan of Reorganization, Bankr. Dkt. No. 6320 (Mar. 16, 2020) (the “Plan”).
 4                  Voting on the Plan ended on May 15, 2020. The preliminary voting results indicate
 5   overwhelming acceptance of the Plan by the wildfire victims entitled to vote. The results have not yet
 6   been certified and are subject to ongoing review by the Debtors’ balloting agent. The Debtors expect
 7   the voting results for the Plan to be certified and filed with the Bankruptcy Court later this week. In
 8   light of the preliminary voting results, the Debtors intend to proceed with the hearing on the Debtors’
 9   Motion to Establish the Estimated Amount of Fire Victim Claims, Dkt. No. 286, scheduled for
10   May 21, 2020 at 10:00 a.m.
11
     Dated: May 18, 2020
12

13
                                             WEIL, GOTSHAL & MANGES LLP
14                                           CRAVATH, SWAINE & MOORE LLP
                                             KELLER BENVENUTTI KIM LLP
15
                                              /s/ Kevin J. Orsini
16                                            Kevin J. Orsini
17

18
                                              Attorneys for Debtors and Debtors in Possession
19

20

21
     “Pursuant to Local Rule 5-1(i)(3), I, Thomas B. Rupp, attest that concurrence in filing this
22   document has been obtained from the other signatories.”
23
     KELLER BENVENUTTI KIM LLP
24
     /s/ Thomas B. Rupp
25   Thomas B. Rupp
26

27                        DEBTORS’ STATEMENT CONCERNING PLAN VOTING RESULTS
                                      CIVIL CASE NO. 19-05257 (JD)
28
